Title: From George Washington to the U.S. Senate and House of Representatives, 8 January 1796
From: Washington, George
To: Senate,House of Representatives


          
            United States, January the 8th 1796
          
          Gentlemen of the Senate, and House of Representatives
          I transmit to you a Memorial of the Commissioners appointed by virtue of an Act intitled, “an act for establishing the temporary

and permanent seat of the Government of the United States,” on the subject of the public buildings under their direction.
          Since locating a District for the permanent seat of the Government of the United States, as heretofore announced to both Houses of Congress; I have accepted the grants of money and of Land, stated in the Memorial of the Commissioners. I have directed the buildings therein mentioned, to be commenced on plans which I deemed consistent with the liberality of the Grants, and proper for the purposes intended.
          I have not been inattentive to this important business, intrusted by the Legislature to my care. I have viewed the resources placed in my hands, and observed the manner in which they have been applied: the progress is pretty fully detailed in the Memorial from the Commissioners; and one of them attends to give further information if required. In a case new and arduous like the present, difficulties might naturally be expected: some have occurred; but they are in a great degree surmounted; and I have no doubt, if the remaining resources are properly cherished, so as to prevent the loss of property by hasty and numerous sales, that all the buildings required for the accommodation of the Government of the United States, may be completed in season, without aid from the Federal Treasury. The subject is therefore recommended to the consideration of Congress, and the result will determine the measures which I shall cause to be pursued with respect to the property remaining unsold.
          
            Go: Washington
          
        